per curiam:
Una vez más tenemos que suspender a un miembro de la profesión por incumplir con los requeri-mientos de este Tribunal de que subsane las deficiencias encontradas en su obra notarial y por no cumplir en forma reiterada con las órdenes que hemos emitido en varias que-jas presentadas en su contra, tanto ante esta Curia como ante el Colegio de Abogados cuando tenía jurisdicción so-bre asuntos deontológicos.
I
El 20 de marzo de 2009, mediante opinión per curiam, suspendimos inmediata e indefinidamente del ejercicio de la abogacía y de la notaría a la licenciada Otero Encarna-ción por haber incumplido con nuestros requerimientos respecto a una queja presentada contra ella ante la Comi-sión de Ética del Colegio de Abogados de Puerto Rico. No obstante, mediante reconsideración se le reinstaló al ejer-cicio de la abogacía, mas no así al de la notaría, pendiente un informe que estaba preparando la Oficina de Inspección de Notarías (O.D.I.N.) sobre su obra notarial.
Varios meses después de ser reinstalada, en septiembre de 2009 la Sra. Blanca M. Hernández Tirado presentó ante este Tribunal una queja contra la abogada. En esencia, alegó que le había entregado $8,000 a Otero Encarnación *829para que los depositara en una cuenta I.R.A. Según expone la quejosa, la abogada no depositó el dinero y, además, negó haber recibido dicha cuantía. Por esta razón, requeri-mos a Otero Encarnación que contestara la queja presen-tada en su contra dentro del término de diez días a partir de la notificación, mas no recibimos respuesta.
Ante dicha incomparecencia, el 20 de noviembre del mismo año le concedimos un término de diez días adiciona-les para que se expresara sobre la queja. No obstante, la licenciada Otero Encamación compareció tardíamente me-diante escrito el 17 de diciembre de 2009 y señaló algunos detalles del caso en el cual fungió como representante legal de la señora Hernández Tirado. En cuanto a los $8,000 ob-jeto de la queja, expresó que se había presentado ante el Tribunal de Primera Instancia una denuncia en su contra por alegada apropiación ilegal de éstos, por lo que no encon-traba prudente emitir comentarios al respecto. En diciem-bre de ese año referimos esta queja a la Oficina de la Pro-curadora General para la investigación correspondiente.
Mientras tanto, el 13 de noviembre de 2009 el Sr. Ángel L. Manzano Pérez presentó una queja contra Otero Encar-nación en la cual alegó que le había pagado $700 a la abo-gada para que lo representara en una vista. La abogada, sin embargo, nunca compareció, por lo que el quejoso le pidió la renuncia y que le devolviera los $700. Según sos-tiene el quejoso, Otero Encarnación renunció como su re-presentante legal, pero nunca le devolvió el dinero. Por esta razón, el señor Manzano Pérez presentó una demanda sobre cobro de dinero contra la abogada. El Tribunal de Primera Instancia la declaró “con lugar” y ordenó que la licenciada Otero Encarnación le pagara $763 al señor Manzano Pérez. Al no habérselos entregado ni haberse co-municado con él a estos efectos, éste nos solicitó que orde-náramos el cumplimiento de la determinación del foro de instancia y que tomáramos las acciones disciplinarias pertinentes.
Así las cosas, el 8 de diciembre de 2009 requerimos a la licenciada Otero Encarnación que se expresara sobre esta *830queja dentro del término de diez días a partir del recibo de la comunicación, pero no lo hizo. El 1 de febrero de 2010 le volvimos a requerir que, dentro del plazo de diez días a partir de la debida notificación, se expresara sobre la queja, apercibiéndole de las consecuencias disciplinarias que podría acarrear su incomparecencia ante este Foro. Sin embargo, la abogada no compareció. Por todo lo cual, el 27 de mayo de este año le concedimos un término final de cinco días, a partir de la notificación de la correspondiente Resolución, para que compareciera ante el Tribunal y con-testara la queja presentada en su contra.
Otero Encamación compareció tardíamente ante este Foro el 14 de junio de 2010. En su comparecencia, aunque no menciona la cantidad, alega que le devolvió los honora-rios de abogado al señor Manzano Pérez. Ese mismo día referimos la queja a la Oficina de la Procuradora General para la investigación correspondiente.
Por otro lado, el 29 de septiembre de 2009 el Sr. Gerardo Ferrao Rodríguez presentó una queja contra Otero Encar-nación ante la Comisión de Etica del Colegio de Abogados de Puerto Rico. Alegó que ésta incumplió con lo acordado respecto a un expediente de dominio peticionado por el quejoso, pues luego de más de tres años de solicitado un expediente de dominio, la abogada nunca lo realizó, por lo que se vio forzado a contratar los servicios de otra repre-sentación legal. Además, alegó falta de comunicación entre Otero Encarnación y él, pues presuntamente ésta no iba a su oficina desde hacía cuatro meses. Por estas razones, so-licitó que la abogada le entregara todos los documentos sobre su caso.
La Comisión de Etica del Colegio de Abogados de Puerto Rico le cursó tres notificaciones a Otero Encamación para que se expresara sobre la queja presentada en su contra. Las fechas de dichas misivas fueron el 9 de octubre y el 17 de noviembre de 2009, y el 8 de febrero de 2010. No obs-tante, la abogada nunca compareció ante la Comisión de Etica del Colegio de Abogados de Puerto Rico, por lo que ésta le refirió la queja a este Tribunal para que tomara *831conocimiento de la misma, así como del incumplimiento de la abogada.
Mientras se llevaba a cabo el proceso disciplinario ante-riormente descrito, O.D.I.N. emitió el informe sobre la obra notarial de la abogada que requirió este Tribunal en sep-tiembre de 2009. En dicho informe encontró varias defi-ciencias en la obra notarial de la licenciada Otero Encarnación. Por esta razón, en octubre de 2009 le conce-dimos a la abogada un término de veinte días para subsa-nar dichas deficiencias. Posteriormente, a petición de la abogada, le concedimos un término de sesenta días para atender nuestros requerimientos. Ante la falta de correc-ción de las deficiencias señaladas, en marzo de 2010 le con-cedimos un término final de veinte días para que Otero Encarnación cumpliera con nuestra orden. La notificación de dicha Resolución se le hizo llegar personalmente y en ésta se le apercibió de que el incumplimiento con dicho requerimiento podría acarrear la suspensión indefinida de la abogacía. La licenciada Otero Encarnación, sin embargo, ni ha subsanado las deficiencias ni ha comparecido ante este Foro.
II
En reiteradas ocasiones hemos expresado que los abogados tienen el deber y la obligación de responder diligentemente a los requerimientos y a las órdenes de este Tribunal, particularmente aquellos relacionados con procedimientos disciplinarios sobre su conducta profesional. He-mos señalado, además, que procede la suspensión inmediata de aquellos miembros de la profesión que incumplancon nuestras órdenes e ignore los apercibimientos de sanciones disciplinarias. In re López de Victoria Brás, 177 D.P.R. 888 (2010); In re Laborde Freyre I, 154 D.P.R. 112 (2001). Asimismo, hemos expresado que los abogados tienen la obligación de responder diligentemente a nuestras órdenes, independientemente de los méritos de la *832queja presentada en su contra. In re García Vallés, 172 D.P.R. Ap. (2007).
Sin embargo, constantemente nos enfrentamos a un sin-número de abogados y abogadas que incumplen las resolu-ciones de este Tribunal. Es por ello que hemos resuelto que esa “actitud de indiferencia y menosprecio a la autoridad del Tribunal Supremo merecen su suspensión indefinida ...”. In re Pagán Ayala, 130 D.P.R. 678, 683 (1992).
III
En este caso nos enfrentamos nuevamente a otra abo-gada que ignora nuestros requerimientos. De los hechos expuestos anteriormente se deduce que, en particular, la licenciada Otero Encarnación no contestó nuestras órdenes ni ha tomado las medidas requeridas por esta Curia para subsanar las deficiencias encontradas en su obra notarial. Por ende, procede que se le suspenda inmediatamente del ejercicio de la abogacía. La licenciada Otero Encarnación deberá notificar a sus clientes que por motivo de la suspen-sión no puede continuar con su representación legal, y de-volverá a éstos los expedientes de cualquier caso pendiente y los honorarios recibidos por trabajos no realizados. De igual manera, deberá informar de su suspensión a cual-quier sala del Tribunal General de Justicia o foro adminis-trativo en el que tenga algún caso pendiente. Por último, tiene la obligación de acreditar y certificar ante este Tribunal, en el término de treinta días, el cumplimiento con lo antes ordenado.

Se dictará sentencia de conformidad.